                   UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF OHIO (CLEVELAND)

 In Re:

 CHARLES L. MOTTON and
                                                  Chapter 13 Case No. 12-14425-JPS
 LORNA P. BARRETT-MOTTON,

               Debtors.

                                  NOTICE OF MOTION

       PLEASE TAKE NOTICE that on April 9, 2021, the undersigned filed a Joint

Motion to Withdraw Motion to Reopen Chapter 13 Case and for Declaratory Ruling

Regarding Discharge. Pursuant to LBR 9013-3, Notice is hereby given that any response

or objection must be filed no later than April 30, 2021, if the relief sought is opposed, and

that the Court is authorized to grant the relief requested without further notice unless a

timely objection is filed.

       Respectfully submitted,

Dated: April 12, 2021                     s/ James K. Schultz
                                          James K. Schultz, Esq.
                                          Sessions, Israel & Shartle, LLC
                                          141 W. Jackson Blvd., Suite 3550
                                          Chicago, IL 60604
                                          Telephone: (619) 296-2018
                                          E-mail: jschultz@sessions.legal

                                          s/ Ronald I. Frederick
                                          Ronald I. Frederick (0063609)
                                          Michael L. Berler (0085728)
                                          Michael L. Fine (00771313)
                                          Frederick & Berler LLC
                                          767 E. 185th St.
                                          Cleveland, OH 44119
                                          Telephone: (216) 502-1055
                                          E-mail: ronf@clevelandconsumerlaw.com




12-14425-jps     Doc 60      FILED 04/12/21   ENTERED 04/12/21 18:25:20         Page 1 of 2
                                                  mikeb@clevelandconsumerlaw.com
                                                  michaelf@clevelandconsumerlaw.com




                             CERTIFICATE OF SERVICE

       I hereby certify that on April 12, 2021, a true and correct copy of Notice of Joint

Motion to Withdraw Motion to Reopen Bankruptcy was served:

       Via the Court’s Electronic Case Filing System on these entities and individuals who

are listed on the Court’s Electronic Mail Notice List:

              Debra E. Booher, on behalf of Charles L. Motton and Lorna P. Barrett-
              Motton, debtors, at charlotte@bankruptcyinfo.com

              Craig H. Shopneck, on behalf of Chapter 13 Trustee’s office at
              ch13shopneck@ch13cleve.com

              Timothy M. Sullivan, on behalf of State of Ohio Department of Taxation,
              creditor, at tim@tmslaw.net and jkoberg@tmslaw.net

              Ronald I. Frederick, on behalf of Charles L. Motton and Lorna P. Barrett-
              Motton, debtors, at ronf@clevelandconsumerlaw.com


                                          s/ James K. Schultz
                                          James K. Schultz, Esq.
                                          Sessions, Israel & Shartle, LLC
                                          141 W. Jackson Blvd., Suite 3550
                                          Chicago, IL 60604
                                          Telephone: (619) 296-2018
                                          E-mail: jschultz@sessions.legal




                                             2


12-14425-jps    Doc 60    FILED 04/12/21      ENTERED 04/12/21 18:25:20      Page 2 of 2
